DAVID HARRELL AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”) is made this 14th day of
August, 2013, between OptimizeRx Corporation, a Nevada corporation (the
“Company”) and David Harrell (“Employee”).

WHEREAS, the Company and Employee previously entered into an Employment
Agreement on August 1, 2008, as amended (the “Employment Agreement”); and

WHEREAS, the Company and Employee desire to amend certain provisions of the
Employment Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto hereby agree to amend the Employment Agreement as
follows:

1.The paragraph entitled “Recitals” shall be replaced in its entirety with the
following:

“The Employer is engaged in the business of healthcare information technology,
software development and product promotion, and desires to retain the Employee
as Vice Chairman of the Board of Directors and Chief Strategy Officer.”

2.The paragraph entitled “Term of Employment” shall be replaced in its entirety
with the following:

 

“1. The Employer hereby employs the Employee and the Employee hereby accepts
employment with the Employer beginning on the 1st day of May, 2008 for an
initial term of four years, which shall automatically renew for additional
one-year periods thereafter unless Employer notifies Employee at least 30 days
in advance of the tentative expiration date of its intention not to renew.”

 

3.The paragraph entitled “Duties of Employee” shall be replaced in its entirety
with the following:

“2. As Vice Chairman of the Board of Directors and Chief Strategy Officer, you
are responsible for assisting the Chief Executive Officer in the overall
strategic planning for the company, and in the execution of those plans,
including strategic alliances, channel and sales expansion, and evaluation of
corporate opportunities.”

 

 

 

4.The paragraph entitled “Compensation” shall be amended to read in its entirety
as follows:

“Compensation

6. As compensation for services rendered under this Agreement, from and after
the date of this Amendment the Employee shall be entitled to receive from the
Employer a salary of $183,750 per year, payable in semi-monthly installments as
such payment becomes due, prorated for any partial employment period. On each
twelve-month anniversary, the salary will increase by a 5% cost of living
adjustment, with any additional raise as determined by the Board of Directors of
OptimizeRx Corporation. In addition, David Harrell is eligible for additional
quarterly and annual bonus compensation, stock options and stock grants based on
performance metrics set by the Board of Directors of OptimizeRx Corporation.”

5.In all other respects, the remaining terms, covenants, conditions and
provisions of the Employment Agreement shall continue in full force and effect
to the extent provided in the Employment Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

OPTIMIZERx Corporation EMPLOYEE

OPTIMIZERx Corporation EMPLOYEE

By: /s/ David Lester

David Lester

Chief Operating Officer

By: /s/ David Harrell

David Harrell





2

 

